Citation Nr: 9912046	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from the service in March 1969 after more 
than twenty years of active duty.



REMAND

Service medical records reflect an assessment of low back 
strain in May 1951.  
In a February 1997 rating decision, the RO continued a 
noncompensable disability evaluation for chronic lumbosacral 
strain.

Upon VA examination of the spine dated in July 1997, the 
veteran reported his back pain had recently worsened.  A 
relevant diagnosis of degenerative changes of the spine at 
the L5-S1 level with moderate to severe range of motion 
deficit was noted.

Upon VA examination dated in September 1998, the veteran 
reported pain in his lower back aggravated by bending and 
lifting.  It was noted the veteran used a cane for ambulation 
because of back and left knee pain, but was able to walk 
across the examination room without the cane.  In regards to 
the spine, the examiner noted tenderness over the lumbosacral 
and sacroiliac regions with mild restrictions in movement. 
The examiner noted the veteran walked with a limping and 
painful gait.  The examiner opined the veteran would not be 
able to function in his usual occupation of custodian, would 
not be able to sit in one position for more than two hours 
without changing positions, would not be able to do heavy 
lifting and carrying, and would not be able to stand or walk 
for more than a half hour at a time. 

At his hearing before a member of the Board of Veterans' 
Appeals (Board) in February 1999, the veteran testified that 
he experienced muscle spasm off and on in his back. 
(Transcript, page 4).  The veteran testified it hurt 
"something fierce" when he tried to bend forward.  
(Transcript, page 4).  The veteran also testified he used 
ointment and pain medication for his back, although it did 
not help much.  (Transcript, page 5).  

The Board notes the veteran was granted service connection 
for chronic lumbosacral strain in September 1969.  That grant 
of service connection is protected by virtue of 38 U.S.C.A. 
§ 1159 (West 1991) and 38 C.F.R. § 3.957 (1998).  
Additionally, the examiner's statement referred to by the RO 
in its March 1998 rating decision is not contained within the 
examiner's July 1997 report.  The handwritten statement 
appears on the RO examination request form and is signed with 
illegible initials.  Thus, it is not clear if the statement 
was in fact made by the July 1997 VA examiner.  Therefore, 
the Board concludes that additional development of the record 
is necessary to enable the Board to make a final 
determination.  Accordingly, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his low back condition since 
July 1997.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his spine to 
determine the nature and severity of his 
current back disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner and reviewed 
prior to the examination.  All necessary 
tests or studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to identify all 
manifestations of chronic lumbosacral 
strain.  The examiner is asked to express 
an opinion with respect to whether it is 
at least as likely as not that the 
veteran's current back disorder is 
related to his service-connected chronic 
lumbosacral strain.  The examiner is also 
asked to express an opinion as to which 
of the following criteria best describes 
the veteran's service-connected chronic 
lumbosacral strain:

(a) lumbosacral strain with slight 
subjective symptoms only; or

(b) lumbosacral strain with 
characteristic pain on motion; or

(c) unilateral lumbosacral strain in the 
standing position; or

(d) lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion; or 

(e) severe lumbosacral strain with 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and 
level of disability due to his service-
connected chronic lumbosacral strain.  

The examiner is also requested to report 
the ranges of motion of the lumbar spine, 
with a description of the normal range of 
motion of the lumbar spine.  If 
limitation of motion is found, the 
examiner is asked to express as opinion 
as to whether the veteran's limitation of 
motion is slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his back and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected chronic 
lumbosacral strain.

Finally, the examiner should comment on 
whether the veteran's service-connected 
chronic lumbosacral strain causes 
weakened movement, excess fatigability, 
and incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should review the 
issue of entitlement to a compensable 
evaluation for chronic lumbosacral strain 
in accordance with 38 C.F.R. §§ 4.14, 
4.40, 4.45, and 4.59. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








